Holman, J.
Richards and Carl covenanted with each other As follows: Richards was to furnish Carl with oné-third of a boat, and to deliver to him in said boat 2,000 lbs. of pork, and 2,000 lbs. of beef more or less, 15 dozen chickens, 100 dozen candles more or less, 10 bushels of corn, one-tliird of a barrel of whiskey, and the remainder in staves, to complete one-third of the load of said Boat. In consideration of which, Carl covenanted to pay him 200 dollars at a future day. For the performance of these covenants, they bound themselves to each other.in the sum of 400 dollars. On this obligation, Richards brought an action of debt for the penalty. In his declap ration he sets forth the agreement, and avers that he delivered, to Carl one-third of said boat, and therein a quantity of pork, beef, chickens, candles, corn, whiskey, and staves, of the value of 200 dollars, in satisfaction of his said covenant to deliver certain quantities of said articles; which said boat and articles were received by Carl in full satisfaction of the said covenant: and assigns tbe breach, that Carl had not paid the 200 doHarsj Carl demurred and had judgment.
■Nelson, for the plaintiff.
■Moore, for the defendant.
Where:there is a precedent covenant, its performance or an equivalent must 'be shown. Accord and satisfaction is equivalent to a performance. So that the only question here is, whether the averment of the delivery of one-third of a boat, and a quantity of pork, beef, &c. as set forth, amounts to a legal accord and satisfaction. The ground assumed for rendering this questionable, is, that the’quantity of the several articles delivered is uncertain. But this uncertainty as to the quantity of any or all of these articles, is rendered immaterial by the averment of their value. If an action had been brought by Carl, for the nondelivery of the articles mentioned in the covenant, the facts contained in this averment, would amount to a good plea of accord and satisfaction. The value of the articles shows that they were a good satisfaction, and equivalent to the undertaking; and, as they are here averred to have been delivered and received as a satisfaction, they are equivalent to a performance of the precedent covenant, and entitle the plaintiff to his action.

Per Curiam.

The judgment is reversed, and the proceedings subsequent to the demurrer are set aside, with costs. Cause remanded, with directions to permit the defendant to withdraw his demurrer, and plead to the action,